Name: Commission Regulation (EEC) No 3319/82 of 10 December 1982 opening a standing invitation to tender for the export of 300 000 tonnes of bread-making wheat held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 12. 82 Official Journal of the European Communities No L 351 / 17 COMMISSION REGULATION (EEC) No 3319/82 of 10 December 1982 opening a standing invitation to tender for the export of 300 000 tonnes of bread-making wheat held by the German intervention agency Article 2 1 . The invitation to tender shall cover a maximum of 300 000 tonnes of bread-making wheat to be exported to all third countries . 2. The regions in which the 300 000 tonnes of bread-making wheat are stored are stated in Annex I to this Regulation . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the third month following. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1 45 1 / 82 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals ( 3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 of 7 July 1982 (4) lays down the procedure and condi ­ tions for the disposal of cereals held by intervention agencies ; Whereas on 4 November 1982 the Federal Republic of Germany notified the Commission that it wished to put up for sale for export to third countries 300 000 tonnes of bread-making wheat held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 12 January 1983 at 1 p.m. (Brussels time). 2 . The time limit for submission of tenders under the last partial invitation to tender shall be expire on 25 May 1983 at 1 p.m . (Brussels time). 3 . The tenders shall be lodged with the German intervention agency. Article 5 The German intervention angecy shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II to this Regulation . HAS ADOPTED THIS REGULATION : Article I Article 6The German intervention agency may, on the condi ­ tions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 300 000 tonnes of bread-making wheat held by it . This Regulation shall enter into force on the day following its publication in the Official Journal of the Eu ropea n Commu n ities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 2) Ol No L 164, 14 . 6 . 1982, p . 1 . 0 OJ No L 281 , 1 . 11 . 1975 , p . 49 . (4 ) OJ No L 202, 9 . 7 . 1982. p . 23 . No L 351 / 18 Official Journal of the European Communities 11 . 12. 82 ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein 108 904 Hamburg 21 199 Niedersachsen 45 640 Bremen 47 589 Nordrhein-Westfalen 35 751 Hessen 5 740 Rheinland-Pfalz 4 138 Baden-WÃ ¼rttemberg 10 963 Bayern 22 946 ANNEX II Standing invitation to tender for the export of 300 000 tonnes of bread-making wheat held by the German intervention agency (Regulation (EEC) No 3319/ 82) 1 2 3 4 5 6 7 No of tender Consignment No Quantity(tonnes) Offer price (ECU/tonne) Price increases ( + ) or reductions ( ) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc.